

Exhibit 10.5
 
SUBSCRIPTION AGREEMENT


Tyme Technologies, Inc.
c/o CKR Law LLP
1330 Avenue of the Americas
New York, NY 10019

 
Dear Sirs and Madams:
 
This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page hereof (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of 2,716,000
shares (each, a  “Share”) of the common stock, par value $0.0001 per share
(“Common Stock”), of Tyme Technologies, Inc. (formerly known as Global Group
Enterprises Corp.), a Delaware corporation (the “Company”), at a purchase price
of $2.50 per share (the “Per Share Purchase Price”) for gross proceeds of
$6,790,000 (the “Required Offering Proceeds”). By executing and delivering to
the Company this Subscription Agreement, the undersigned subscriber acknowledges
that:
 
 
●
The Shares being offered and sold in the Offering and the Shares being
subscribed for pursuant to this Agreement have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”).  The Offering is
being made on an “all or none” best efforts basis to “accredited investors,” as
defined in Regulation D under the Securities Act.

 
 
●
The Shares are being offered and sold as a condition precedent to the
consummation of and in connection with a reverse triangular merger (the
“Merger”) between a subsidiary of the Company and Tyme, Inc., a Delaware
corporation (“Tyme”), and certain other transactions, pursuant to which Tyme
will become a wholly owned subsidiary of the Company, and all of the outstanding
Tyme stock will be converted into shares of the Company’s Common Stock, and Tyme
stock options and warrants will be converted into options and warrants to
purchase shares of the Company’s Common Stock.

 
 
●
Prior to the Closing (as defined below), the Company will cancel certain
outstanding shares of Common Stock (the “Share Cancellations”) so as to result
in the capitalization described in Section 4.c below. (For avoidance of doubt,
the number of Shares reflected herein and the Per Share Purchase Price are based
on having given effect to the Share Cancellations.)

 
 
●
On July 11, 2014, Tyme completed a private placement to an accredited investor
of a $1,100,000 principal amount 10% secured convertible note of Tyme; on
November 24, 2014, an additional $250,000 was advanced to the Company under such
note, and such note was amended and restated; on January 15, 2015, an additional
$960,000 was advanced to the Company under such note, and such note was further
amended and restated; and on March 5, 2015, such note was further amended
pursuant to a letter agreement among such investor/holder of such note, Tyme and
the Company (the “Letter Agreement”) (as so amended and restated and giving
effect to the Letter Agreement, the “Bridge Note”).  Upon closing of the Merger
and the Offering, the Bridge Note will convert into shares of Common Stock at a
conversion rate of $1.00 of principal per share, or 2,310,000 shares.  Upon such
conversion, all accrued interest on the Bridge Note will be cancelled in
accordance with the terms of the Bridge Note.

 
 
●
The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”).

 

1

 

 

 
 
●
The closing of the Offering (the “Closing,” and the date on which the Closing
occurs is hereinafter referred to as the “Closing Date”) shall take place at the
offices of CKR Law LLP, at 1330 Avenue of the Americas, New York, New York 10019
(or such other place as is agreed to by the Company).

 
 
●
The Closing will not occur unless:

 
 
a.
funds deposited in escrow plus the principal amount of the Subscription Note (as
defined below) equal $6,790,000 and the Subscription Note has been executed and
delivered as described in Section 2(b) below and Subscription Documents (as
defined below) with respect to such amounts have been delivered to the Company
by Subscribers as described in Section 2(a) below; and

 
 
b.
the Merger shall have been effected (or is simultaneously effected).

 
Accordingly, the Company and the undersigned Subscriber agree as follows:
 
 
1.
Subscription.  The undersigned Subscriber hereby subscribes to purchase the
number of Shares set forth on the Omnibus Signature Page attached hereto, for
the aggregate Purchase Price as set forth on such Omnibus Signature Page,
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.



 
2.
Subscription Procedure.  To complete a subscription for the Shares, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.



 
a.
Subscription Documents.  On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement, the
Investor Profile, Anti-Money Laundering Form and Investor Certification,
attached hereto following the Omnibus Signature Page and the Subscription Shares
Escrow Agreement (as defined below) (collectively, the “Subscription
Documents”), and deliver the Subscription Documents to the Company’s attorneys,
CKR Law LLP (“CKR”), at the address set forth under the caption “How to
subscribe for Shares in the private offering of Tyme Technologies, Inc.”
below.  Executed documents may be delivered to CKR by facsimile or electronic
mail (e-mail), if the Subscriber delivers the original copies of the documents
to CKR as soon as practicable thereafter.



 
b.
Purchase Price.  Simultaneously with the delivery of the Subscription Documents
to CKR as provided herein, and in any event on or prior to the Closing Date, the
Subscriber shall (i) deliver the full Subscriber’s Purchase Price as
follows:  (A) by certified or other bank check or by wire transfer of at least
$4,290,000 in immediately available funds, to Delaware Trust Company, in its
capacity as escrow agent (the “Escrow Agent”), pursuant to the instructions set
forth under the caption “How to subscribe for Shares in the private offering of
Tyme Technologies, Inc.” below (the “Cash Payment”), and (B) by execution and
delivery to the Company of the limited recourse promissory note in the principal
amount of up to $2,500,000 substantially in the form of Exhibit B hereto (the
“Subscription Note”) (the amount of the Cash Payment and the principal amount of
the Subscription Note totaling $6,790,000); and (ii) execute and deliver to the
Company the Subscription Note Shares Escrow Agreement substantially in the form
of Exhibit C hereto (the “Subscription Shares Escrow Agreement”), and deliver to
the Escrow Agent (as defined in the Subscription Shares Escrow Agreement) the
Deposit Shares (as defined and in the manner specified in the Subscription
Shares Escrow Agreement).

 

2

 

 

 
 
3.
[RESERVED]

 
 
4.
Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Subscriber the following:

 
 
a.
Organization and Qualification.  The Company is and, after the Merger, each of
its subsidiaries will be, a corporation or other business entity duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and the Company and, after the Merger, each of its subsidiaries, has
or will have the requisite corporate power to own its properties and to carry on
its business as now being conducted.  The Company is and, after the Merger, each
of its subsidiaries will be duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company and its
Subsidiaries taken as a whole (a “Material Adverse Effect”).  Each subsidiary of
the Company, after giving effect to the Merger, is identified on Schedule 4a
attached hereto.  (For purposes of the representations and warranties contained
in this Section 4, the term “Subsidiary” as applied to the Company includes Tyme
and Tyme’s subsidiaries after giving effect to the Merger.)   Immediately prior
to the closing of the Merger, under the terms of a split-off agreement and a
general release agreement, the Company will transfer all of its pre-Merger
operating assets, if any, and liabilities, if any, to a wholly-owned
special-purpose subsidiary to be formed (“Split-Off Subsidiary”), and the
Company will transfer all of the outstanding shares of capital stock of
Split-Off Subsidiary to  a pre-Merger stockholder of the Company (the
“Split-Off”), in consideration of and in exchange for (i) the surrender and
cancellation of an aggregate of 13,000,200 shares of our Common Stock held by
such stockholder (which will be cancelled and will resume the status of
authorized but unissued shares of our Common Stock) and (ii) certain
representations, covenants and indemnities.

 
 
b.
Authorization, Enforcement, Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements and documents that are exhibits hereto or thereto or are
contemplated hereby or thereby or necessary or desirable to effect the
transactions contemplated hereby or thereby (the “Transaction Documents”) and to
issue the Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery by the Company of each of the Transaction Documents and
the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Shares, have been,
or will be at the time of execution of such Transaction Document, duly
authorized by the Company’s Board of Directors, and no further consent or
authorization is, or will be at the time of execution of such Transaction
Document, required by the Company, its respective Board of Directors or its
stockholders, (iii) each of the Transaction Documents will be duly executed and
delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

3

 

 

 
 
c.
Capitalization.  The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of preferred
stock.  All of the outstanding shares of Common Stock and, after the Merger, of
the stock of each of the Company’s Subsidiaries have been duly authorized,
validly issued and are fully paid and nonassessable.  After giving effect to the
Share Cancellations, the Split-Off and the Merger: (i) except as set forth on
Schedule 4c(i), no shares of capital stock of the Company or any of its
Subsidiaries will be subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (ii)  except as
set forth in Schedule 4c(ii) and in Section 1.14 of the Agreement and Plan of
Merger and Reorganization among the Company, Tyme Acquisition Corp., Tyme and
the other parties thereto, dated as of March 5, 2015, there will be no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its
subsidiaries,  (iii) there will be no outstanding debt securities of the Company
or any of its subsidiaries, other than indebtedness as set forth in Schedule
4c(iii), (iv) other than pursuant to the Registration Rights Agreement or as set
forth in Schedule 4c(iv), there will be no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the Securities Act, (v) there will be no
outstanding registration statements, and there will be no outstanding comment
letters from the SEC or any other regulatory agency; (vi) except as provided in
this Agreement or as set forth in Schedule 4c(vi), there will be no securities
or instruments containing anti-dilution or similar provisions, including the
right to adjust the exercise, exchange or reset price under such securities,
that will be triggered by the issuance of the Shares as described in this
Agreement; and (vii) no co-sale right, right of first refusal or other similar
right will exist with respect to the Shares  or the issuance and sale
thereof.  After giving effect to the Stock Split, the Share Cancellations, the
Split-Off and the Merger and the Closing of the Offering, the pro forma
outstanding capitalization of the Company will be as set forth in Schedule 4c
under “Pro Forma Capitalization”.  Upon request, the Company will make available
to  Subscriber true and correct copies of the Company’s Certificate of
Incorporation, and as to be in effect after giving effect to the Merger (the
“Certificate of Incorporation”), and the Company’s By-laws, as to be in effect
after giving effect to the Merger (the “By-laws”), and the terms of all
securities exercisable for Common Stock and the material rights of the holders
thereof in respect thereto other than stock options issued to officers,
directors, employees and consultants.

 
 
d.
Issuance of Shares.  The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, and are and shall be upon issuance free from all taxes, liens and
charges with respect to the issue thereof.

 
 
e.
No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its Subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any Subsidiary is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the

 

4

 

 

 
 
 
Company or any Subsidiary or by which any property or asset of the Company or
any Subsidiary is bound or affected except for those which could not reasonably
be expected to have a Material Adverse Effect.  Except those which could not
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any Subsidiary is in violation of any term of or in default under its
constitutive documents.  Except those which could not reasonably be expected to
have a Material Adverse Effect, neither the Company nor any Subsidiary is in
violation of any term of or in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or any Subsidiary.  The
business of the Company and its Subsidiaries is not being conducted, and shall
not be conducted in violation of any material law, ordinance, or regulation of
any governmental entity, except for any violation which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof.  Except as set forth
on Schedule 4e, neither the execution and delivery by the Company of the
Transaction Documents, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company or any Subsidiary is a party or
by which the Company or any Subsidiary is bound or to which any of their assets
is subject, except for any notice, consent or waiver the absence of which would
not have a Material Adverse Effect and would not adversely affect the
consummation of the transactions contemplated hereby or thereby.  All consents,
authorizations, orders, filings and registrations which the Company or any of
its Subsidiaries is required to obtain pursuant to the preceding two sentences
have been or will be obtained or effected on or prior to the Closing.  The
Company is unaware of any facts or circumstance, which might give rise to any of
the foregoing.

 
 
f.
Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body now pending or, to the knowledge of the
Company, threatened, against or affecting the Company or any of its
Subsidiaries, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company or any of its Subsidiaries to perform its obligations under, this
Agreement or any of the other Transaction Documents, or (ii) have a Material
Adverse Effect.

 
 
g.
Acknowledgment Regarding Subscriber’s Purchase of the Shares.  The Company
acknowledges and agrees that Subscriber is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that Subscriber is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by Subscriber
or any of his representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to Subscriber’s purchase of the Shares.  The Company further
represents to Subscriber that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

5

 

 

 
 
h.
No General Solicitation.  Neither the Company, nor any of its affiliates, nor,
to the knowledge    of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.

 
 
i.
No Integrated Offering.  Neither the Company, nor any of its affiliates, nor to
the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause the Offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act.

 
 
j.
Employee Relations.  Neither Company nor any Subsidiary is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute
threatened.  Neither Company nor any Subsidiary is party to any collective
bargaining agreement.  The Company’s and/or its Subsidiaries’ employees are not
members of any union, and the Company believes that its and its Subsidiaries’
relationship with their respective employees is good.

 
 
k.
Intellectual Property Rights.  After giving effect to the Merger, except as set
forth on Schedule 4k, the Company and its Subsidiaries own or possess all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect.  Neither Company nor any
Subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 
 
l.
Environmental Laws.

 
(i)
The Company and each Subsidiary has complied with all applicable Environmental
Laws (as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any Subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened

 

6

 

 

 
 
 
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) health and safety of employees and
other persons; and (viii) manufacturing, processing, using, distributing,
treating, storing, disposing, transporting or handling of materials regulated
under any law as pollutants, contaminants, toxic or hazardous materials or
substances or oil or petroleum products or solid or hazardous waste.  As used
above, the terms “release” and “environment” shall have the meaning set forth in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended.

 
 
(ii)
To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any Subsidiary.

 
 
(iii)
The Company and its Subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (ii) are in compliance, in all material
respects, with all terms and conditions of any such permit, license or approval.

 
 
m.
Permits; FDA Compliance. The Company and its Subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect.  The conduct of business by the
Company complies, and at all times has substantially complied, in all material
respects with the Federal Food, Drug and Cosmetic Act (the “FDCA”) and similar
federal, state and foreign laws applicable to the evaluation, testing,
manufacturing, distribution, advertising and marketing of each of the Company’s
products, in whatever stage of development or commercialization except to the
extent that the failure to so comply would not have a Material Adverse
Effect.  To the knowledge of the Company, as of the date hereof, neither the
United States Food and Drug Administration (the “FDA”) nor any comparable
regulatory authority or governmental agency is considering limiting, suspending
or revoking any such Permit or changing the marketing classification or labeling
of the products of the Company or any of its Subsidiaries.  To the knowledge of
the Company, there is no false or misleading information or material omission in
any product application or other submission by the Company or any of its
Subsidiaries to the FDA or any comparable regulatory authority or governmental
agency.  The Company or its Subsidiaries have fulfilled and performed in all
material respects their obligations under each Permit, and, as of the date
hereof, to the knowledge of the Company, no event has occurred or condition or
state of facts exists which would constitute a breach or default or would cause
revocation or termination of any such Permit except to the extent that such
breach, default, revocation or termination would not have a Material Adverse
Effect.  To the knowledge of the Company, any third party that is a manufacturer
or contractor for the Company or any of its Subsidiaries is in compliance in all
material respects with all Permits insofar as they pertain to the manufacture of
product components or products for the Company. The Company and its Subsidiaries
have not received any Form FDA-483, notice of adverse finding, FDA warning
letter, notice of violation or “untitled letter,” notice of FDA action for
import detention or refusal, or any other notice from the FDA or other
governmental agency alleging or asserting noncompliance with any applicable laws
or Permits.  The Company and its Subsidiaries are not subject to any obligation
arising under an administrative or regulatory action, FDA inspection, FDA
warning letter, FDA notice of

 

7

 

 

 
 
 
violation letter or other notice, response or commitment made to or with the FDA
or any comparable regulatory authority or governmental agency.  The Company and
its Subsidiaries have made all notifications, submissions and reports required
by the FDCA or similar federal, state and foreign laws, except to the extent
that the failure to make such notifications, submission or reports would not
have a Material Adverse Effect.

 
 
n.
Title.  After giving effect to the Merger, neither the Company nor any of its
Subsidiaries owns any real property.  After giving effect to the Merger, except
as set forth on Schedule 4n, each of the Company and its Subsidiaries has good
and marketable title to all of its personal property and assets, free and clear
of any material restriction, mortgage, deed of trust, pledge, lien, security
interest or other charge, claim or encumbrance which would have a Material
Adverse Effect.  After giving effect to the Merger, except as set forth on
Schedule 4n, with respect to properties and assets it leases, each of the
Company and its Subsidiaries is in material compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances which
would have a Material Adverse Effect.

 
 
o.
No Material Adverse Breaches, etc.  Neither Company nor any Subsidiary is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has had, or is reasonably expected in the future to have, a Material
Adverse Effect.  Neither Company nor any Subsidiary is in breach of any contract
or agreement which breach, in the judgment of the Company’s officers, has had,
or is reasonably expected to have a Material Adverse Effect.

 
 
p.
Tax Status.  The Company and each Subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such Subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due from the Company or
any Subsidiary by the taxing authority of any jurisdiction, and the officers of
the Company know of no basis for any such claim.

 
 
q.
Certain Transactions. Except as set forth on Schedule 4q, and except for arm’s
length transactions pursuant to which the Company or any Subsidiary makes
payments in the ordinary course of business upon terms no less favorable than it
could obtain from third parties, none of the officers, directors, or employees
of the Company or any Subsidiary is presently a party to any transaction with
the Company or any Subsidiary (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 
 
r.
Rights of First Refusal.  Except as set forth on Schedule 4c(i) or Schedule 4r,
the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or

 

8

 

 

 
 
 
otherwise to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.

 
 
s.
Reliance.  The Company acknowledges that the Subscriber is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Subscriber
purchasing the Shares.  The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Subscribers
would not enter into this Agreement.

 
 
t.
Brokers’ Fees.  Except as set forth in Section 3 or Schedule 4(t), the Company
does not have any liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.



 
u.
SEC Reports. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material).



 
5.
Representations, Warranties and Agreements of the Subscriber.  The Subscriber
represents and warrants to, and agrees with,  the Company the following:



 
a.
The Subscriber, its advisers, if any, and its designated representatives, if
any, have the knowledge and experience in financial and business matters
necessary to evaluate the merits and risks of its prospective investment in the
Company, and have carefully reviewed and understand the risks of, and other
considerations relating to, the purchase of Shares and the tax consequences of
the investment, and have the ability to bear the economic risks of the
investment.



 
b.
The Subscriber is acquiring the Shares being subscribed for pursuant to this
Agreement for investment for its own account and not with the view to, or for
resale in connection with, any distribution thereof.  The Subscriber understands
and acknowledges that the Shares have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein.  The Subscriber further represents that
it does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Shares.  The Subscriber understands and acknowledges that the
Offering of the Shares will not be registered under the Securities Act nor under
the state securities laws on the ground that the sale of the Shares to
Subscriber as provided for in this Agreement and the issuance of securities
hereunder is exempt from the registration requirements of the Securities Act and
any applicable state securities laws.



 
c.
The Subscriber is an “accredited investor” as defined in Rule 501 of Regulation
D as promulgated by the Securities and Exchange Commission under the Securities
Act, for the reason(s) specified on the Accredited Investor Certification
attached hereto as completed by Subscriber, and Subscriber shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.  The Subscriber resides in the jurisdiction set forth on the
Subscriber’s Omnibus Signature Page affixed hereto.

 

9

 

 

 
 
d.
The Subscriber (i) if a natural person, represents that he or she is the greater
of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring any of the
Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state or jurisdiction of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Shares being
subscribed for pursuant to this Agreement, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the
Subscriber is executing this Agreement, and such individual, partnership, ward,
trust, estate, corporation, or limited liability company or partnership, or
other entity has full right and power to perform pursuant to this Agreement and
make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound.

 
 
e.
The Subscriber understands that the Shares are being offered, and any Shares
sold to it are being sold, in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire such securities.  The Subscriber further acknowledges and
understands that the Company is relying on the representations and warranties
made by the Subscriber hereunder and that such representations and warranties
are a material inducement to the Company to sell the Shares to the
Subscriber.  The Subscriber further acknowledges that without such
representations and warranties of the Subscriber made hereunder, the Company
would not enter into this Agreement with the Subscriber.

 
 
f.
The Subscriber understands that no public market now exists, and there never
will be a public market for, the Shares, that only a limited public market for
the Company’s Common Stock exists and that there can be no assurance that an
active public market for the Common Stock will exist or continue to exist.



 
g.
The Subscriber, its advisers, if any, and its designated representatives, if
any, have received, reviewed and understood the information about the Company,
Tyme and the Offering and have had an opportunity to discuss the Company’s and
Tyme’s business, management and financial affairs with the Company’s
management.  The Subscriber understands that such discussions were intended to
describe the aspects of the Company’s business and prospects and the Offering
which the Company believes to be material, but were not necessarily a

 

10

 

 

 
 
 
thorough or exhaustive description, and except as expressly set forth in this
Agreement, the Company makes no representation or warranty with respect to the
completeness of such information and makes no representation or warranty of any
kind with respect to any information provided by any entity other than the
Company.  Some of such information may include projections as to the future
performance of the Company and/or Tyme, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control.  Additionally, the Subscriber
understands and represents that it is purchasing the Shares being subscribed for
pursuant to this Agreement notwithstanding the fact that the Company and/or Tyme
may disclose in the future certain material information the Subscriber has not
received, including (without limitation) financial statements of the Company
and/or Tyme for the current or prior fiscal periods, and any subsequent period
financial statements that will be filed with the Securities and Exchange
Commission, that it is not relying on any such information in connection with
its purchase of the Shares being subscribed for pursuant to this Agreement and
that it waives any right of action with respect to the nondisclosure to it prior
to its purchase of such Shares of any such information.  Each Subscriber has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares being subscribed for pursuant to this Agreement.

 
 
h.
The Subscriber acknowledges that the Company is not acting as a financial
advisor or fiduciary of the Subscriber (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby and no investment advice has been given by the Company or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby.  The Subscriber further represents
to the Company that the Subscriber’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Subscriber
and its representatives.



 
i.
As of the Closing, all actions on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Subscriber hereunder and
thereunder shall have been taken, and this Agreement and the Registration Rights
Agreement, assuming due execution by the other parties hereto and thereto,
constitute valid and legally binding obligations of the Subscriber, enforceable
in accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.



 
j.
Subscriber represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Subscriber is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders

 

11

 

 

 
 
 
(categories (i) through (v), each a “Prohibited Subscriber”). The Subscriber
agrees to provide the Company, promptly upon request, all information that the
Company reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders.  The Subscriber consents to the disclosure to U.S. regulators and
law enforcement authorities by the Company and its affiliates and agents of such
information about the Subscriber as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. antimony laundering, anti-terrorist
and asset control laws, regulations, rules and orders. If the Subscriber is a
financial institution that is subject to the USA Patriot Act, the Subscriber
represents that it has met all of its obligations under the USA Patriot Act. The
Subscriber acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Subscriber is a Prohibited Subscriber or is
otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the Subscriber to transfer the Shares.  The Subscriber further acknowledges that
the Subscriber will have no claim against the Company or any of its affiliates
or agents for any form of damages as a result of any of the foregoing actions.

 
 
If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.



 
k.
The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.



 
l.
The Subscriber has adequate means of providing for its current and anticipated
financial needs and contingencies, is able to bear the economic risk for an
indefinite period of time and has no need for liquidity of the investment in the
Shares and could afford complete loss of such investment.



 
m.
The Subscriber is not subscribing for Shares as a result of or subsequent to any
advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.



 
n.
The Subscriber acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Shares or made any finding
or determination as to the fairness, suitability or wisdom of any investments
therein.

 

12

 

 

 
 
o.
The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.



 
p.
All of the information that the Subscriber has heretofore furnished or which is
set forth herein is true, correct and complete as of the date of this Agreement,
and, if there should be any material change in such information prior to the
admission of the undersigned to the Company, the Subscriber will immediately
furnish revised or corrected information to the Company.



 
q.
(For ERISA plans only)  The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities.  The Subscriber fiduciary or Plan (a)
is responsible for the decision to invest in the Company; (b) is independent of
the Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

 
 
6.
Transfer Restrictions.  The Subscriber acknowledges and agrees as follows:



 
a.
The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provide in the Registration Rights Agreement, the Company does
not currently intend to register the Shares under the Securities Act at any time
in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Shares.



 
b.
The Subscriber understands that there are substantial restrictions on the
transferability of the Shares, accordingly, that  the certificates representing
the Shares shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such certificates
or other instruments):



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder
 

13

 

 

 
delivers to the Company an opinion of counsel, such counsel and opinion
reasonably acceptable to the Company, that a disposition of the Shares is being
made pursuant to an exemption from such registration.
 
 
c.
Subscriber understands that prior to the Merger, the Company is a “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and that upon the filing of a Current Report on
Form 8-K reporting the consummation of the Merger and the other transactions
described herein and otherwise containing Form 10 information discussed below,
the Company will cease to be a shell company.  Pursuant to Rule 144(i), the
Shares will be deemed securities issued by a current or former shell company
and, even where the Shares otherwise meet the holding period and other
requirements of Rule 144, nevertheless the Shares cannot be sold in reliance on
Rule 144 until one year after the Company (a) is no longer a shell company; and
(b) has filed current “Form 10 information” (as defined in Rule 144(i)) with the
SEC reflecting that it is no longer a shell company, and provided that at the
time of a proposed sale pursuant to Rule 144, the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and has filed
all reports and other materials required to be filed by Section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that the issuer was required to file such reports and materials),
other than Form 8-K reports.  As a result, the restrictive legends on
certificates for the Shares cannot be removed except in connection with an
actual sale meeting the foregoing requirements or pursuant to an effective
registration statement.



 
7.
Indemnification.  The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the
Subscriber’s actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Subscriber of any covenant or agreement made by the Subscriber, contained herein
or in any other document delivered by the Subscriber in connection with this
Agreement.



 
8.
Revocability; Binding Effect.  The subscription hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company at least two business days prior to the Closing on
such subscription.  The Subscriber hereby acknowledges and agrees that this
Agreement shall survive the death or disability of the Subscriber and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.  If the
Subscriber is more than one person, the obligations of the Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person’s heirs, executors, administrators, successors,
legal representatives and permitted assigns.



 
9.
Modification.  This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

 

14

 

 

 
 
10.
Immaterial Modifications to the Registration Rights Agreement.  The Company may,
at any time prior to the Closing, amend the Registration Rights Agreement if
necessary to clarify any provision therein, without first providing notice or
obtaining prior consent of the Subscriber.



 
11.
Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, with a copy to CKR
Law LLP, 1330 Avenue of the Americas, New York, NY 10019, Attention: Barrett S.
DiPaolo, facsimile +1-212-400-6901, or (b) if to the Subscriber, at the address
set forth on the Omnibus Signature Page hereof (or, in either case, to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section).  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 
 
12.
Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.



 
13.
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles
thereof relating to the conflict of laws.



 
14.
Arbitration.  The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:



 
a.
Arbitration shall be final and binding on the parties.



 
b.
The parties are waiving their right to seek remedies in court, including the
right to a jury trial.



 
c.
Pre-arbitration discovery is generally more limited and different from court
proceedings.



 
d.
The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.



 
e.
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.



 
f.
All controversies which may arise between the parties concerning this Agreement
shall be determined by arbitration pursuant to the rules then pertaining to the
Financial Industry Regulatory Authority in New York, New York.  Judgment on any
award of any such arbitration may be entered in the Supreme Court of the State
of New York or in any other court having jurisdiction of the person or persons
against whom such award is rendered.  Any notice of such arbitration or for the
confirmation of any award in any arbitration shall be sufficient if given in
accordance with the provisions of this Agreement.  The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them. The
prevailing party, as determined by such arbitrators, in a legal proceeding shall
be entitled to collect any costs, disbursements and reasonable attorney’s fees
from the other party.  Prior to filing an arbitration, the parties hereby agree
that they will attempt to resolve their differences first by submitting the
matter for resolution to a mediator, acceptable to all parties, and whose
expenses will be borne equally by all parties.  The mediation will be held in
the County of

 

15

 

 

 
 
 
New York, State of New York, on an expedited basis.  If the parties cannot
successfully resolve their differences through mediation, the matter will be
resolved by arbitration.  The arbitration shall take place in the County of New
York, State of New York, on an expedited basis.

 
 
15.
Blue Sky Qualification.  The purchase of Shares under this Agreement is
expressly conditioned upon the exemption from qualification of the offer and
sale of the Shares from applicable federal and state securities laws.  The
Company shall not be required to qualify this transaction under the securities
laws of any jurisdiction and, should qualification be necessary, the Company
shall be released from any and all obligations to maintain its offer, and may
rescind any sale contracted, in the jurisdiction.



 
16.
Use of Pronouns.  All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.



 
17.
Confidentiality.  The Subscriber acknowledges and agrees that any information or
data the Subscriber has acquired from or about the Company or may acquire in the
future, not otherwise properly in the public domain, including, without
limitation, the Transaction Documents, was received in confidence.  The
Subscriber agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person, or misuse in
any way, any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, internal personnel
and financial information of the Company or its affiliates, the manner and
methods of conducting the business of the Company or its affiliates and
confidential information obtained by or given to the Company about or belonging
to third parties.  The Subscriber understands that the Company may rely on
Subscriber’s agreement of confidentiality to comply with the exemptive
provisions of Regulation FD under the Securities Act as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD.  In addition, the Subscriber acknowledges
that it is aware that the United States securities laws generally prohibit any
person who is in possession of material nonpublic information about a public
company such as the Company from purchasing or selling securities of such
company.  The provisions of this Section 17 are in addition to and not in lieu
of any other confidentiality agreement between the Company and the Subscriber.



 
18.
Anti-Dilution.  The Shares shall have anti-dilution protection such that if,
within twenty-four (24) months after the Closing, the Company shall issue
Additional Shares of Common Stock (as defined below) without consideration or
for a consideration per share, or with an exercise or conversion price per
share, less than $0.50, the Subscriber shall be entitled to receive from the
Company (for no additional consideration) additional Shares in an amount such
that, when added to the number of  Shares purchased by Subscriber under this
Agreement, will equal the number of Shares that the Subscriber’s Purchase Price
for the Shares set forth on the Subscriber’s signature page hereof would have
purchased at the Adjusted Price (as defined below).  The “Adjusted Price” shall
be a price (calculated to the nearest cent) determined by multiplying the
Adjusted Price per share in effect immediately prior to such issue (which, for
avoidance of doubt, shall be equal $0.50 prior to the first such issue) by a
fraction, (A) the numerator of which shall be (1) the number of shares of Common
Stock outstanding immediately prior to such issue plus (2) the number of shares
of Common Stock which the aggregate consideration received or to be received by
the Company for the total number of Additional Shares of Common Stock so issued
would purchase at such Adjusted Price; and (B) the denominator of which shall be
(1) the number of

 

16

 

 

 
 
 
Shares of Common Stock outstanding immediately prior to such issue plus (2) the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section, all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation.

  
“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the Closing of the Offering (including without limitation
any shares of Common Stock issuable upon conversion or exchange of any
convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issuable in
connection with the Merger; (ii) shares of Common stock issuable in connection
with the conversion of the Bridge Note; (iii) shares of Common Stock issued or
issuable upon conversion or exchange of any convertible securities or exercise
of any options or warrants outstanding as of immediately following the Merger
and the Closing; (iv) shares of Common Stock issued or issuable by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock
relating to any recapitalization, reclassification or reorganization of the
capital stock of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its assets or
other transaction effected in such a way that there is no change of control of
the Company; (v) shares of Common Stock (or options, restricted stock units or
other awards with respect thereto) issued or issuable to officers, employees or
directors of, or consultants to, the Company or any of its Subsidiaries pursuant
to an incentive compensation plan, agreement or arrangement approved by the
Board of Directors of the Company; (vi) securities issued or issuable pursuant
to the acquisition of another entity or business by the Company by merger,
purchase of substantially all of the assets or other reorganization or pursuant
to a joint venture or technology license agreement, but not including a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (vii) any securities issued or issuable by the Company pursuant to
the Subscription Agreements; and (viii) securities issued to financial
institutions, institutional investors or lessors in connection with credit
arrangements, equipment financings, lease arrangements or similar transactions,
in the aggregate not exceeding ten percent (10%) of the number of shares of
Common Stock outstanding at any time, and in case of clauses (v) through (viii)
above, such issuance is approved by a majority of disinterested directors of the
Company and includes no “death spiral” provision of any kind.


 
19. Miscellaneous.

 
 
a.
This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Company or Tyme and the Subscriber,
constitute the entire agreement between the Subscriber and the Company with
respect to the Offering and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.



 
b.
The representations and warranties of the Company and the Subscriber made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Shares for a period of twelve (12) months following the Closing Date.

 

17

 

 

 
 
c.
Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated.



 
d.
This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument and which shall be enforceable
against the parties actually executing such counterparts. The exchange of copies
of this Agreement and of signature pages by facsimile transmission or in .pdf
format shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or in pdf format shall be
deemed to be their original signatures for all purposes.



 
e.
Each provision of this Agreement shall be considered separable and, if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.



 
f.
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.



 
g.
The Subscriber hereby agrees to furnish the Company such other information as
the Company may request prior to the Closing with respect to its subscription
hereunder.



        20.
Omnibus Signature Page.  This Agreement is intended to be read and construed in
conjunction with the Registration Rights Agreement.  Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Subscriber of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.



        21.
Public Disclosure.  Neither the Subscriber nor any officer, manager, director,
member, partner, stockholder, employee, affiliate, affiliated person or entity
of the Subscriber shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval.  The
Company has the right to withhold such approval in its sole discretion.



        22.
Potential Conflicts.  CKR is counsel to the Company and has represented the
Company in the proposed transaction, for which it will receive legal fees in
accordance with an executed retainer agreement.  CKR and/or its affiliates,
principals, representatives or employees may now or hereafter own shares of the
Company.

 

18

 

 

 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the 5th day of March, 2015.

            TYME TECHNOLOGIES, INC.           By:           Name: Peter E. de
Svastich     Title:  President

 

19

 